Citation Nr: 1106004	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  01-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals 
of a cervical spine injury with C4-C7 fusion and subluxation 
(cervical spine disability).

2.  Entitlement to a rating in excess of 20 percent for residuals 
of a fracture of the right radius and ulna, post-operative, 
(minor), (right arm disability).

3.  Entitlement to a rating in excess of 20 percent for residuals 
of a fracture of the right tibia and lateral malleolus with 
traumatic arthritis (right leg disability).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 1984.

These matters came before the Board of Veterans' Appeals (Board) 
initially on appeal from a March 2000 rating decision issued in 
April 2000, in which the RO denied the Veteran's claims of 
entitlement to increased ratings for his service-connected 
cervical spine and right arm leg disabilities.

In November 2005 and December 2006, the Board remanded the case 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC, for further development.

The issues of entitlement to a nonservice-connected 
pension and to service connection for a low back injury, 
for radiculopathy of the right upper extremity as 
secondary to the Veteran's service-connected cervical 
spine disability and for shin splints of the right lower 
extremity as secondary to his service-connected right leg 
disability have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the Veteran if further action, on his part, is 
required.




REMAND

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Instruction paragraph 1 of the Board's November 2005 remand 
ordered the RO to schedule the Veteran for VA examination, 
"[a]fter associating all outstanding records" with the claims 
file.  In correspondence received in April 2004, the Veteran 
reported that he received treatment at Walter Reed Army Medical 
Center (WRAMC) in the 1980s, and at the Togus, Maine, Miami, 
Florida, and Martinsburg, West Virginia, VA Medical Centers 
(VAMCs).  The Veteran indicated that his treatment at Togus was 
during the period from 1986 to 1989, and that his treatment at 
Miami was between 1990 and 1992.  The claims file also contains 
VA treatment records from the Wilmington, Delaware VAMC dated 
from June 12, 2000 to March 15, 2004.  Even though WRAMC 
indicated that it retired records after five years to the 
National Personnel Records Center (NPRC) in St. Louis, in a 
follow-up request to the NPRC, the AMC asked for service 
treatment records not for the Veteran's post-service medical 
records from the WRAMC.  Thus, no outstanding medical records 
from the WRAMC or from any of the VAMCs listed above have been 
sought and associated with the record.  In light of the holding 
in Hart v. Mansfield, 21 Vet. App. 505 (2007), this is 
particularly important here, where the Veteran has failed to 
report for VA examinations scheduled in February 2004, January 
2006, and October 2009 and the rating criteria for the spine have 
changed twice during the appeal period.  On remand, outstanding 
medical records from WRAMC and the Miami, Togus, Martinsburg and 
Wilmington VAMCs should be sought and associated with the claims 
file.  Similarly, VA should request that the Veteran identify and 
provide authorization to enable it to obtain any pertinent 
private medical records.  See Lind v. Principi, 
3 Vet. App. 493, 494 (1992).

As noted in the January 2011 informal hearing presentation, the 
August 2009 VA examination report was inadequate for rating the 
Veteran's right arm disability.  Moreover, in light of the fact 
that outstanding medical records had not been sought or 
associated with the claims file prior to the most recent VA 
examinations, the Veteran should be scheduled for new 
examinations, along with a review of the claims file by the 
examiner(s).  The Veteran is hereby notified that failure to 
report to any scheduled examination, without good cause, may 
result in a denial of his increased ratings claims.  See 38 
C.F.R. § 3.655(b) (2010).

Finally, this case must be remanded to comply with VA's duty to 
notify claimants in substantiating a claim for VA benefits.  
During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In the 
present appeal, the Veteran was not provided with notice of the 
type of evidence necessary to establish an effective date, if an 
increased rating(s) is granted on appeal.  On remand, VA should 
ensure that the Veteran receives complete and proper notice.  38 
C.F.R. § 3.159(b)(1) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Review the entire file and ensure that 
all notice obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159 (2010).  In particular, send 
the Veteran and his representative a 
corrective notice, that explains the 
information or evidence needed to establish 
an effective date, if a higher 
rating(s)evaluation is granted for any of the 
service-connected disabilities on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
claims file must include documentation that 
VA has complied with VA's duty to notify a 
claimant.

2.  Obtain all outstanding medical records 
for treatment and evaluation of the Veteran 
from the Miami, Florida, Togus, Maine, 
Martinsburg, West Virginia, and Wilmington, 
Delaware VA Medical Centers, since September 
22, 1984.  Also, contact the NPRC at the Page 
Avenue address in St. Louis, Missouri, and 
obtain all outstanding medical records for 
treatment and evaluation of the Veteran from 
the Walter Reed Army Medical Center, since 
September 22, 1984.  All records and 
responses received should be associated with 
the claims file.  

3.  Send to the Veteran and his 
representative, a letter requesting that the 
Veteran identify any healthcare providers 
that have treated him for his cervical spine, 
right arm and leg disabilities, since 
September 22, 1984, and to provide 
information and, if necessary, authorization, 
to enable VA to obtain any additional 
evidence pertinent to the increased ratings 
claims on appeal.  All records and responses 
received should be associated with the claims 
file.  If any records sought are not 
obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After completion of 1, 2 and 3 above, 
schedule the Veteran for VA examination(s) to 
determine the nature, extent, frequency and 
severity of his orthopedic and neurologic 
impairment related to service-connected 
cervical spine, right arm and right leg 
disabilities.  In the notice of the scheduled 
examination(s), advise the Veteran that the 
examination(s) requested are deemed necessary 
to evaluate his claims and that his failure, 
without good cause, to report for any 
scheduled examination will result in the 
denial of his claims.  See 38 C.F.R. § 3.655.

The entire claims file, to include a complete 
copy of the REMAND must be made available to 
the examiner(s) designated to examine the 
Veteran, and the examination report(s) should 
include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to include 
x-rays, EMG, or nerve conduction studies, if 
needed) should be accomplished (with all 
results made available to the examiner prior 
to the completion of his or her report(s)), 
and all clinical findings should be reported 
in detail.  

With respect to the Veteran's orthopedic 
impairment, the examiner should identify and 
express an opinion as to the severity of any 
orthopedic manifestations (including 
decreased range of motion and the presence or 
absence of muscle spasm) of the Veteran's 
cervical spine, right arm and right leg 
disabilities.  The examiner should conduct 
range of motion studies expressed in degrees, 
with and without pain (with standard ranges 
provided for comparison purposes).  He or she 
should also render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with each of the 
three service-connected disabilities.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the examiner should 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
due to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
should also indicate whether there is any 
ankylosis of the right elbow, right wrist, 
right knee, right ankle, cervical spine or 
the entire spine, and if so, whether such is 
favorable or unfavorable, and the extent of 
such ankylosis.  The examiner should indicate 
whether arthritis is present, and whether the 
Veteran's right knee is manifested by 
recurrent subluxation or lateral instability; 
dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion 
into the joint; or symptomatic removal of the 
semilunar cartilage.  In addition, if 
possible, the examiner should state whether 
the cervical spine disability has been 
productive of any incapacitating episodes, 
which are defined as periods of acute signs 
and symptoms that require bed rest prescribed 
by a physician or treatment by a physician, 
and if so, the frequency and duration of such 
episodes.

With respect to any neurological impairment, 
the examiner should identify any neurological 
pathology affecting the Veteran's cervical 
spine, right arm and right leg disabilities, 
and express an opinion as to their severity-
mild, moderate or severe.  Moreover, the 
examiner should indicate whether the 
Veteran's service-connected cervical spine 
and right arm and leg disabilities, either 
alone or together, render him unable to 
secure and/or follow a substantially gainful 
occupation.
 
The examiner(s) should clearly outline the 
rationale for any opinion expressed and all 
clinical findings should be reported in 
detail.  If any requested medical opinion 
cannot be given, the examiner(s) should state 
the reason(s) why.

5.  If the Veteran fails to report to any 
scheduled examination, obtain and associate 
with the claims file a copy(ies) of any 
notice(s) of the date and time of the 
examination(s) sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, ensure that 
all requested action has been accomplished 
(to the extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claims on appeal, in light of all 
pertinent evidence and legal authority.  His 
increased ratings claims should include 
consideration of revisions in the schedular 
rating criteria and whether "staged ratings," 
pursuant to the Hart decision, cited to 
above, and referral for an extraschedular 
rating, under the provisions of 38 C.F.R. 
§ 3.321(b)(1), are warranted.  If any benefit 
sought on appeal remains denied, furnish to 
the Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



